UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 11, 2010 PARADIGM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Wyoming 000-09154 83-0211506 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 9715 Key West Avenue, 3rd Floor, Rockville, Maryland (Address of principal executive offices) (Zip Code) (301) 468-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 11, 2010, Paradigm Holdings, Inc. issued a press release reporting its results for the second fiscal quarter ended June 30, 2010. The press release is furnished herewith as Exhibit 99.1. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits. 99.1 Press Release of Paradigm Holdings, Inc. dated August 11, 2010. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARADIGM HOLDINGS, INC. By: /s/Richard Sawchak Richard Sawchak Chief Financial Officer Date: August 11, 2010 - 3 - EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press Release of Paradigm Holdings, Inc. dated August 11, 2010 -4 -
